             Case 8-20-08055-ast         Doc 8   Filed 06/16/20     Entered 06/16/20 14:11:44




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                       Chapter 11

                                                       Case No. 19-76260-ast
    In re:                                             Case No. 19-76263-ast
                                                       Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                     Case No. 19-76268-ast
    LLC, et al.,1                                      Case No. 19-76269-ast
                                                       Case No. 19-76270-ast
                            Debtors.                   Case No. 19-76271-ast
                                                       Case No. 19-76272-ast

                                                       (Jointly Administered)
    EQUAL EMPLOYMENT OPPORTUNITY
    COMMISSION,                                        Adversary Proceeding No. 20-08055-ast

                            Plaintiff,                 STIPULATION AND ORDER

              - against -

    ABSOLUT FACILITIES MANAGEMENT,
    LLC, ABSOLUT CENTER FOR NURSING
    AND REHABILITATION AT ALLEGANY,
    LLC, ABSOLUT CENTER FOR NURSING
    AND REHABILITATION AT AURORA
    PARK, LLC, ABSOLUT CENTER FOR
    NURSING AND REHABILITATION AT
    GASPORT, LLC, ABSOLUT AT
    ORCHARD BROOKE, LLC, ABSOLUT
    CENTER FOR NURSING AND
    REHABILITATION AT ORCHARD PARK,
    LLC, ABSOLUT CENTER FOR NURSING
    AND REHABILITATION AT THREE
    RIVERS, LLC, and ABSOLUT CENTER
    FOR NURSING AND REHABILITATION
    AT WESTFIELD, LLC,

                            Defendants.

1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
       Case 8-20-08055-ast        Doc 8     Filed 06/16/20       Entered 06/16/20 14:11:44




       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the parties to this adversary proceeding, that:

       1.      Defendants’ time to answer or move with respect to the Complaint is hereby

extended through July 3, 2020.

       2.      The stipulations between the parties set forth in the Stipulation and Order, so

ordered April 20, 2020 [Dkt. No. 5] shall remain in full force and effect.

Accepted and agreed:


Dated: June 16, 2020

 RICHARD P. DONOGHUE                                  AMINI LLC
 United States Attorney
 Eastern District of New York                         /s/ Jeffrey Chubak
 610 Federal Plaza, 5th Floor                         John W. Brewer
 Central Islip, New York 11722                        Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
 /s/ Megan J. Freismuth                               New York, New York 10001
 Megan J. Freismuth                                   (212) 490-4700
 Assistant United States Attorney                     jbrewer@aminillc.com
 (631) 715-7905                                       jchubak@aminillc.com
 megan.freismuth@usdoj.gov                            Attorneys for the Defendants
 Attorneys for the Plaintiff


So ordered:




                                                  2
